Citation Nr: 0814970	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  91-43 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the back with traumatic deformity at 
L1 and retained foreign bodies, currently evaluated as 20 
percent disabling (low back disability).

2.  Entitlement to an increased rating for chronic 
restrictive airway disease with retained foreign body, 
currently evaluated as 20 percent disabling, before January 
22, 2003.

3.  Entitlement to an increased rating for chronic 
restrictive airway disease with retained foreign body, 
currently evaluated as 20 percent disabling, from January 22, 
2003.

4.  Entitlement to a separate 10 percent for retained foreign 
bodies in the lung.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1990 and subsequent rating 
decisions from the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the claim to the RO in November 1992 and 
January 1997 for further development and consideration.  A 
December 2004 rating decision recharacterized the veteran's 
claim for an increased rating for residual, shrapnel wound, 
left axillary area, with history of pneumothorax, as chronic 
restrictive airway disease with retained foreign body; and 
granted an increased, 20 percent, rating, effective the date 
of claim, November 28, 1988.  The veteran continues to appeal 
for a higher rating for this disability.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The issue of entitlement to an increased rating for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Before January 22, 2003, the veteran's chronic 
restrictive airway disease with retained foreign body was 
manifested by pain and was productive of no more than 
moderate disability.

2.  From January 22, 2003, the veteran's chronic restrictive 
airway disease with retained foreign body is manifested by 
pain, is productive of no more than moderate disability, with 
an FEV 1 of 56 percent of predicated value.

3.  The symptomatology due to the retained foreign bodies in 
the veteran's lung is included in old Diagnostic Code 6818 
(prior to October 7, 1996) and new Diagnostic Code 6843 (from 
October 7 1996).


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
chronic restrictive airway disease with retained foreign body 
have not been met before January 22, 2003.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.97, Diagnostic Code 6818 (prior to October 7, 
1996); 38 C.F.R. §§ 4.14, 4.40, 4.56, 4.59, 4.73, Diagnostic 
Code 5321, 4.97, Diagnostic Code 6843 (2007).

2.  The criteria for a 30 percent rating for chronic 
restrictive airway disease with retained foreign body have 
been met from January 22, 2003.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.97, 
Diagnostic Code 6818 (prior to October 7, 1996); 38 C.F.R. 
§§ 4.14, 4.40, 4.56, 4.59, 4.73, Diagnostic Code 5321, 4.97, 
Diagnostic Code 6843 (2007).

3.  Entitlement to a separate 10 percent for retained foreign 
bodies in the lung is denied.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.97, 
Diagnostic Code 6818 (prior to October 7, 1996); 38 C.F.R. 
§§ 4.14, 4.40, 4.56, 4.59, 4.73, Diagnostic Code 5321, 4.97, 
Diagnostic Code 6843 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  

This was not accomplished as the initial rating decision was 
made over a decade before enactment the law discussed above.  
However, the veteran received notice relating to assignment 
of an increased rating in June 2007.  The notice did not 
adequately discuss the criteria for an increased rating, thus 
VA's duty to notify him of the information and evidence 
necessary to substantiate the claim has not been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Requiring an 
appellant to demonstrate prejudice because of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.  Instead, 
all notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Id.  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating: (1) that any defect was cured by 
actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Id.  Some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated 
that he or she has no further evidence to submit, or where 
the record reflects that VA has obtained all relevant 
evidence.

The veteran was provided a statement of the case, and any 
notice errors did not affect the essential fairness of the 
adjudication as VA has obtained all relevant evidence, and as 
the appellant has demonstrated actual knowledge of what was 
necessary to substantiate the claim.  Id., Vazquez-Flores, 
supra.  As both actual knowledge of the veteran's procedural 
rights, and the evidence necessary to substantiate the 
claims, have been demonstrated and he, and those acting on 
his behalf, have had a meaningful opportunity to participate 
in the development of his claims, no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  

This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, VA has satisfied 
both the notice and duty to assist provisions of the law.  

II.  Analysis

The veteran sustained multiple shrapnel wounds to the back 
and extremities, and a collapsed lung during service in 
Vietnam in August 1967.  He was awarded the Purple Heart 
Medal, among other decorations.  As pertinent here, he was 
awarded service connection for residuals of a shrapnel 
fragment wound of the left axillary area with a history of 
pneumothorax, under Diagnostic Code 5321, effective from 
separation from service in October 1968.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.
The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The evaluation of the same 
disability under various diagnoses, and the evaluation of the 
same manifestations under different diagnoses, are to be 
avoided.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993). This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14. 

On November 28, 1988, the veteran requested an increased 
rating for the condition.  The veteran contends that his 
service-connected residuals of collapsed lung due to his 
shrapnel wound are more disabling than currently evaluated.

A July 1990 VA pulmonary examination reported moderately 
severe airway disease, which the examiner attributed to his 
cigarette smoking, rather than his service-connected wounds.  
Pulmonary function tests revealed an FVC of 88 percent of 
predicted value, an FEV 1 of 75 percent of predicated value, 
and FEV1/FVC of 73 percent of predicted value.  

On July 1993 fee basis pulmonary examination, the veteran 
gave a history of difficulty breathing intermittently for a 
period of three years.  He also denied chest pressure, pain, 
fever, chills, coughing up blood or general coughing.  His 
20-year history of smoking was noted, but he had quit smoking 
five years ago.  Chest x-ray noted no active cardiopulmonary 
disease.  The examiner, based on the examination and 
pulmonary function test stated that there was no restrictive 
lung disease present.  The examiner also stated that the 
veteran did not appear to have any permanent residual damage 
from the shrapnel wound to the left axillary area, although 
the pneumothorax he had in the past could cause restrictive 
lung disease.  

A July 1998 fee basis pulmonary examination reported mild 
obstruction, no evidence of any restrictive lung disease, an 
FVC of 94 percent of predicted value, an FEV 1 of 83 percent 
of predicated value, and FEV1/FVC of 85 percent of predicted 
value.  

A January 22, 2003, fee basis pulmonary examination reported 
moderate restrictive and obstructive lung disorder, an FVC of 
59 percent of predicted value, an FEV 1 of 56 percent of 
predicated value, and FEV1/FVC of 75 percent of predicted 
value.

The veteran's service connected disability was originally 
rated as 10 percent disabling under Diagnostic Code 5321.  
That diagnostic code governs injuries to Muscle Group XXI, 
which encompasses muscles of respiration, including the 
thoracic muscles.  A noncompensable rating is assigned for 
slight muscle injury.  A 10 percent rating is assigned where 
there is moderate impairment.  

A December 2004 rating decision recharacterized the veteran's 
claim for an increased rating for residual, shrapnel wound, 
left axillary area, with history of pneumothorax, as chronic 
restrictive airway disease with retained foreign body; and 
granted an increased, 20 percent, rating, effective the date 
of claim, November 29, 1988, pursuant to Diagnostic Code 
6818.  

The veteran is already receiving a 20 percent rating under 
Diagnostic Code 6818, and 20 percent is the highest 
permissible rating under Diagnostic Code 5321, there is no 
basis for assigning a higher rating under Diagnostic Code 
5321.  

Diagnostic Code 6818 pertains to pleural cavity, injuries, 
residuals of, including gunshot wounds.  Where severe; with 
tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of diaphragm or pericardium with marked restriction 
of excursion, or poor response to exercise, a 60 percent 
rating will be assigned.  Where moderately severe; with pain 
in chest and dyspnea on moderate exertion (exercise tolerance 
test), adhesions of diaphragm, with excursions restricted, 
moderate myocardial deficiency, and one or more of the 
following: thickened pleura, restricted expansion of lower 
chest, compensating contralateral emphysema, deformity of 
chest, scoliosis, hemoptysis at intervals, a 40 percent 
rating will be assigned.  Where moderate; with bullet or 
missile retained in lung, with pain or discomfort on 
exertion; or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion, a 20 
percent rating will be assigned.  Pursuant to note (1) under 
this code, disabling injuries of shoulder girdle muscles 
(Groups I to IV) will be separately rated for combination.  
Note (2) relates that disability persists in penetrating 
chest wounds, with or without retained missile, in proportion 
to interference with respiration and circulation, which may 
become apparent after slight exertion or only under extra 
stress.  Records of examination, both before and after 
exertion, controlled with fluoroscopic and proper blood 
pressure determination, are essential for proper evaluation 
of disability.  Exercise tolerance tests should have regard 
both to dyspnea on exertion and to continued acceleration of 
pulse rate beyond physiological limits.  Involvement of 
Muscle Group XXI (Diagnostic Code 5321) will not be 
separately rated and combined with ratings for respiratory 
involvement assigned under Diagnostic Code 6818 because 
damage to Muscle Group XXI, the muscles of respiration, is 
contemplated by the rating assigned under Diagnostic Code 
6818.  See 38 C.F.R. § 4.14 (the evaluation of the same 
disability under various diagnoses is to be avoided).

Changes to the rating schedule affecting the respiratory 
system, effective in October 1996, resulted in the 
elimination of Diagnostic Code 6818; traumatic chest injuries 
are now evaluated under Diagnostic Code 6843.  The veteran 
gets the benefit of having the old regulation considered 
throughout the appeal period, the new regulation considered 
for the period after the change was made, and the application 
of the more favorable version.

The revised rating criteria pertaining to respiratory 
disorders now include 38 C.F.R. § 4.97, Diagnostic Code 6843, 
pertaining to traumatic chest wall defect, pneumothorax, 
hernia, etc.  Under this code, a traumatic chest wall defect 
is rated as 30 percent disabling with forced expiratory 
volume in one second (FEV-1) of 56 to 70 percent of that 
predicted; or the ratio of FEV-1 to forced vital capacity 
(FEV-1/FVC) of 56 to 70 percent; or diffusion capacity of the 
lung for carbon monoxide by the single breath method 
(DLCO(SB)) which is 56 to 65 percent of that predicted.  
Supplementary information published with promulgation of the 
rating criteria indicates that post-bronchodilator findings 
are the standard in pulmonary assessment.  61 Fed. Reg. 
46,723 (1996).  See 61 Fed. Reg. 46,720, 46,723 (Sept. 5, 
1996) (VA assesses pulmonary function after bronchodilation).  
Gunshot wounds of the pleural cavity with bullet or missile 
retained in lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of diaphragm 
or of lower chest expansion shall be rated at least 20 
percent disabling.  Disabling injuries of shoulder girdle 
muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (Diagnostic Code 5321) 
however, will not be separately rated.  38 C.F.R. § 4.97, 
Diagnostic Code 6843, Note (3).

A higher evaluation is not warranted before January 22, 2003, 
as the veteran did not approximate the requirements under 
either the old or new diagnostic criteria.  The requirements 
for entitlement to a 40 percent rating under old Diagnostic 
Code 6818, pain in chest and dyspnea on moderate exertion 
(exercise tolerance test), adhesions of diaphragm, with 
excursions restricted, moderate myocardial deficiency, and 
one or more of the following: thickened pleura, restricted 
expansion of lower chest, compensating contralateral 
emphysema, deformity of chest, scoliosis, hemoptysis at 
intervals, have not been shown.  In addition, the pulmonary 
function test results from this period of time does not 
satisfy the requirements for an increased rating under 
Diagnostic Code 6843.  The preponderance of the evidence is 
against the claim during this period; there is no doubt to be 
resolved; and an increased rating is not warranted. 

A higher evaluation is warranted under Diagnostic Code 6843 
as the January 2003 VA examination included a pulmonary 
function test which indicated a post-bronchodilation FEV 1 of 
56 percent of predicated value.  Therefore, a 30 percent 
rating under that Diagnostic Code is warranted from January 
22, 2003, but no earlier.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (a claimant may experience multiple distinct 
degrees of disability, resulting in different levels of 
compensation, from the time the increased rating claim is 
filed to the time a final decision is made).  Again, the 
veteran does not demonstrate The requirements for entitlement 
to a 40 percent rating under old Diagnostic Code 6818, pain 
in chest and dyspnea on moderate exertion (exercise tolerance 
test), adhesions of diaphragm, with excursions restricted, 
moderate myocardial deficiency, and one or more of the 
following: thickened pleura, restricted expansion of lower 
chest, compensating contralateral emphysema, deformity of 
chest, scoliosis, hemoptysis at intervals, have not been 
shown

Regarding entitlement to a separate 10 percent rating for 
retained foreign bodies in the lung, as noted above the 
symptomatology arising from such foreign bodies are 
considered in old Diagnostic Code 6818 (prior to October 7, 
1996) and new Diagnostic Code 6843 (from October 7 1996).  
Therefore, assignment of a separate 10 percent rating would 
violate the law of pyramiding and is prohibited.  See 
38 C.F.R. § 4.14, Brady, supra.  The preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved; and a separate 10 percent rating is not warranted. 


ORDER

An increased rating for chronic restrictive airway disease 
with retained foreign body, before January 22, 2003, is 
denied.

An increased, 30 percent, rating for chronic restrictive 
airway disease with retained foreign body, from January 22, 
2003, is granted.  

Entitlement to a separate 10 percent rating for retained 
foreign bodies in the lung is denied.


REMAND

The veteran is seeking entitlement to a disability rating in 
excess of 20 percent for his service-connected low back 
disability, currently evaluated under former Diagnostic Code 
5295-5292 for lumbosacral strain and limitation of motion of 
the lumbar spine.

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  See 67 Fed. Reg. 54,345-349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  Thereafter, effective September 26, 2003, 
the rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006)).  Under these provisions, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Id.

The veteran was last examined for his low back disability in 
December 2005 as part of a cervical spine examination.  
However, the examiner did not have access to the veteran's 
medical records.  In addition, the examinations of record are 
inadequate to evaluate the veteran's condition under "old" 
Diagnostic Codes 5293 and 5295.  Finally, a more definitive 
opinion regarding the existence of any functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
and painful motion or pain with use of the knees is needed.  
Therefore, another examination would be appropriate so that 
the veteran's service-connected low back disability can be 
properly evaluated in terms pertinent to these regulatory 
criteria.

Accordingly, the case is REMANDED for the following action:

1.   Review the claims file and ensure 
that all required notification and 
development action is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
satisfied.  

2.  Schedule the veteran for a VA 
examination to ascertain the nature, 
extent, and current severity of his low 
back disability.  The claims folder must 
be made available to and reviewed by the 
examiner pursuant to conduction and 
completion of the examination.  The 
examiner should indicate whether the 
veteran has listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, narrowing or irregularity of 
joint space, or abnormal mobility on 
forced motion.  The examiner should 
identify the existence, and frequency or 
extent, as appropriate, of all 
neurological symptoms associated with the 
veteran's low back disability- to include 
any sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, and/or absent ankle jerk.  The 
examiner should opine whether the 
veteran's intervertebral disc syndrome is 
mild, moderate, severe or pronounced.  
The examiner should also offer an opinion 
as to whether the veteran has any 
separately ratable neurological 
disability (in addition to orthopedic 
disability) as a manifestation of the 
service-connected low back disability.

The examiner should conduct range of 
motion testing of the veteran's lumbar 
spine.  The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  If pain on motion is observed, 
the point at which pain begins must be 
noted.  The examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
lumbar spine due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The examiner should determine whether, 
over the last 12-month period, the 
veteran's incapacitating episodes had a 
total duration of (a) at least two weeks 
but less than four weeks; (b) at least 
four weeks but less than six weeks; or 
(c) at least six weeks.

3.  Then readjudicate the claim, 
considering the old and new diagnostic 
criteria.  If the claim continues to be 
denied, send the veteran and his 
representative a supplemental statement 
of the case and give them time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


